PER CURIAM.
Petitioner, who was plaintiff in the lower court, filed its petition for writ of certi-orari to review an order denying its motion to strike the defendant-respondent’s counterclaim.
We find nothing in the record that would preclude the petitioner-plaintiff from having an adequate and complete remedy by appeal after final judgment. We find nothing that would justify, in effect, an interlocutory appeal in this law action.
Certiorari denied.
KANNER, Acting C. J., and ALLEN and WHITE, JJ., concur.